Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on November 8, 2021, in which claims 1, 2, 4, 6-10, 12, and 14-16 are amended. Claims 1-16 are currently pending.

Specification
Applicant's amendments made to the specification are acknowledged. Examiner’s objection to the specification are hereby withdrawn, as necessitated by Applicant’s amendments made to the specification.

Response to Arguments
The rejections to claims 6-9, 11, and 14-16 under 35 U.S.C. § 112(b)/(f) are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.
The rejection of claims 1-16 under 35 USC § 101 are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.
Applicant’s arguments with respect to rejection of claims 1-16 under 35 U.S.C. 103(a) based on amendment have been considered and are persuasive. The argument is moot in view of a new ground of rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuo and in view of Jagemann (“Application of Near-Infrared Spectroscopy for Non-Invasive Determination of Blood/Tissue Glucose Using Neural Networks”, 1995). 

Regarding claim 1, Yasuo teaches A recurrent neural network to predict blood glucose level, the recurrent neural network comprising: ([¶0066] "In the second learning phase, the second learning device 300 generates a model that predicts a blood glucose state from a single photographed image obtained from the camera 1120.").
a first long short-term memory (LSTM) network comprising an input to receive near-infrared (NIR) radiation data and an output; and ([¶0020] "(First Embodiment) FIG. 1 is an explanatory view of a first learning apparatus which
is an information processing apparatus for performing a first learning (first learning phase). FIG. 2 is an explanatory diagram of the case where the first learning phase is performed by a neural network" [¶0027] "in order to target moving images, Long Short-
a second LSTM network comprising an input to receive the output of the first LSTM network and an output to output a predicted blood glucose level data based on the NIR radiation data input to the first LSTM network. ([¶0037] "The first learning device 100 inputs the extracted CG image feature amount 220 and
associated data feature amount 240 together with the past LSTM and the weight to the 
LSTM 250 (S1103)." [¶0064] "In the first learning phase, the first learning device 100 constantly monitors the blood glucose state using the vital sensor 1130. The monitoring method at this time may be any method, such as a method using near-infrared light...In the present embodiment, the first learning device 100 acquires a photographed image by the video camera 1020 simultaneously with the monitoring of the blood glucose 
While Yasuo teaches to output a predicted blood glucose level based on near-infrared radiation data, Yasuo does not explicitly teach to output a predicted blood glucose level data based solely on the NIR radiation data  

Jagemann teaches to output a predicted blood glucose level data based solely on the NIR radiation data ([p. 183 §3] "Fig. 3 shows the experimental sci-up consisting or a light source. a fibre-optical measuring-head. a spectrometer and a computer for evaluating the data. The measuring-head is a laboratory model developed by Jenoptik GmbH. Jena. for non-invasive diagnosis and consists of three glass fibre-optic bundles cased in stainless steel (front side area t .80 cm:). The inner bundle conducts the diffusely reflected light to the spectrometer input. The two outer concentric bundles direct the light which is provided by a 150 W halogen bulb 10 the object (skin of the patient}."). 

Yasuo and Jagemann are both directed towards determining blood glucose using near-infrared spectroscopy and a neural network.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Yasuo with the teachings of Jagemann by applying the LSTM network disclosed in Yasuo with the near-infrared spectroscopy technique of non-

Regarding claim 5, the combination of Yasuo and Jagemann teaches The recurrent neural network of claim 1, further comprising an autoencoder coupled to the input of the first LSTM network, the autoencoder receiving the NIR radiation data and outputting denoised NIR radiation data to the input of the first LSTM network. (Yasuo [¶0020] "The first learning apparatus 100 is a multimodal hypothesis generation equivalent to an auto encoder" [¶0064] "In the first learning phase, the first learning device 100 constantly monitors the blood glucose state using the vital sensor 1130. The monitoring method at this time may be any method, such as a method using near-infrared light" [0037] "The first learning device 100 inputs the extracted CG image feature amount 220 and associated data feature amount 240 together with the past LSTM and the weight to the LSTM 250 (S1103)." See element 100, 240,220 in FIG. 8, see also FIG. 5). 

Claims 9 and 13 are directed towards a system for producing the RNN of claims 1 and 5.  Therefore, the rejection applied to claims 1 and 5 also apply to claims 9 and .

Claims 2-4, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yasuo, and Jagemann and in further view of Peng (WO2020132092A1).  

Regarding claim 2, the combination of Yasuo and Jagemann teaches The recurrent neural network of claim 1.  However, the combination of Yasuo and Jagemann does not explicitly teach The RNN further comprising a denoising filter coupled to the input of the first LSTM network, the denoising filter receiving the NIR radiation data and outputting denoised NIR radiation data to the input of the first LSTM network.  

Peng, in the same field of endeavor, teaches the RNN further comprising a denoising filter coupled to the input of the first LSTM network, the denoising filter receiving the NIR radiation data and outputting denoised NIR radiation data to the input of the first LSTM network. ([¶00042] "Still referring to FIG. 1, component 102 takes crop yield observation data at various forms (i.e., from component 103) to build crop yield models and optimize model parameters...Methods of dimensionality reduction and feature composition, including principal component analysis and autoencoder, can 

Yasuo, Jagemann, and Peng are all directed towards using a neural network with near-infrared radiation data.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the methods in Yasuo, Jagemann, and Peng. Peng teaches that denoising the data will ([¶00042] “simplify the model by compressing input features.”).

Regarding claim 3, the combination of Yasuo, Jagemann, and Peng teaches 
The recurrent neural network of claim 2, wherein the denoising filter comprises a Savitzky-Golay filter. (Peng [¶00048] " Gap-free and smoothed time series of GCVI were generated by applying the Savitzky-Golay filter."). 

Regarding claim 4, the combination of Yasuo, Jagemann, and Peng teaches 
The recurrent neural network of claim 2, further comprising an autoencoder coupled to the input of the denoising filter, the autoencoder receiving the NIR radiation data and outputting data codings corresponding to the NIR radiation data, (Yasuo [¶0020] "The first learning apparatus 100 is a multimodal hypothesis generation equivalent to an auto encoder" [¶0064] "In the first learning phase, the first learning device 100 constantly monitors the blood glucose state using the vital sensor 1130. The monitoring method at this time may be any method, such as a method using near-infrared light").
wherein the denoising filter receives the data codings corresponding to the NIR radiation data. (Peng [¶00042] "Methods of dimensionality reduction and feature composition, including principal component analysis and autoencoder, can be applied to denoise the data and to simplify the model by compressing input features"). 

Claims 10-12 are directed towards a system for producing the RNN of claims 2-4.  Therefore, the rejection applied to claims 2-4 also applies to claims 10-12.  

Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yasuo, and Jagemann and in further view of Frederick (US 2013/0144140 A1).

Regarding claim 6, the combination of Yasuo and Jagemann teaches The recurrent neural network of claim 1.  
However, the combination of Yasuo and Jagemann does not explicitly teach, wherein the input NIR radiation data comprises multichannel NIR radiation data.   

Frederick, in the same field of endeavor, teaches wherein the input NIR radiation data comprises multichannel NIR radiation data. ([Abstract] "The application features methods, devices, and systems for measuring blood flow in a subject...The methods also include receiving near-infrared spectroscopic (NIRS) imaging or measurement data representing at least one of blood concentration or oxygenation at a first portion of the body over a second predetermined length of time." [¶0008] "The 

Yasuo, Jagemann, and Fredericks are all directed towards measuring blood glucose using near-infrared spectroscopy.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Yasuo with Fredericks. Fredericks teaches ([¶0050] “Therefore, in cases where LFOs are of interest, such as in “resting-state” studies, the fMRI and/or NIRS signals may be filtered to isolate frequency bands that contain the LFOs. In some implementations, the filtering is done to reduce the effect of blood oxygen fluctuations due to other physiological processes such as heartbeat and respiration.”).
	
Regarding claim 7, the combination of Yasuo, Jagemann, and Frederick teaches 
The recurrent neural network of claim 6, wherein the input NIR radiation data comprises 131 channels. (Frederick [Abstract] "The application features methods, devices, and systems for measuring blood flow in a subject...The methods also include receiving near-infrared spectroscopic (NIRS) imaging or measurement data representing at least one of blood concentration or oxygenation at a first portion of the body over a second predetermined length of time." [¶0008] "The spectroscopic imaging data can be separated into a plurality of frequency bands and for each of the plurality of frequency bands" In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 

Claims 14-15 are directed towards a system for producing the RNN of claims 6-7.  Therefore, the rejection applied to claims 6-7 also applies to claims 14-15.  

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yasuo, and Jagemann and in further view of Burmeister (“Evaluation of Measurement Sites for Noninvasive Blood Glucose Sensing with Near-Infrared Transmission Spectroscopy”, 1999).

Regarding claim 8, the combination of Yasuo and Jagemann teaches The recurrent neural network of claim 1. However, the combination of Yasuo and Jagemann does not explicitly teach, wherein the input NIR radiation data comprises first overtone NIR radiation data.  

Burmeister, in the same field of endeavor, teaches wherein the input NIR radiation data comprises first overtone NIR radiation data. ("Spectral range is critical because the shape and size of the glucose absorption features differ significantly in the combination (15)(16)(17), first-overtone (14), and short-wavelength (17)(18) regions of the near-IR spectrum. The focus of this report is the first-overtone region, where optical pathlengths of 5–10 mm are necessary to measure clinically relevant concentrations of glucose in aqueous solutions"). 

Yasuo, Jagemann, and Burmeister are all directed towards measuring blood glucose with near-infrared spectroscopy.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the infrared input data in Yasuo and the first overtone data in Burmeister. Burmeister teaches that ([p. 3 Col. 2] "Spectral range is critical because the shape and size of the glucose absorption features differ significantly in the combination”).

Regarding claim 16, claim 16 effectively mirrors claim 8 and is therefore rejected under a similar interpretation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124